Citation Nr: 0930183	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral avascular 
necrosis of the hips.

3.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to 
July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

In a July 2008 statement, the Veteran indicated that he 
desired a Board hearing before a Veterans Law Judge sitting 
at the RO.  He has not withdrawn his request and such hearing 
has not been scheduled.  Therefore, a remand is necessary in 
order to afford the Veteran his requested hearing.  38 C.F.R. 
§§ 20.703, 20.704 (2008).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



